Munson, J.
The action is general assumpsit. The court •directed a verdict for the defendant on a motion which assigned *184as grounds therefor that the plaintiffs dealt with the defendant in his capacity as trustee, and that the plaintiffs5 testimony disclosed no cause of action under the pleadings. The case stands upon the plaintiffs5 exception to this ruling.
The dealings upon which the suit is based were had by and with the defendant as “ trustee.55 He could become personally holden notwithstanding the use of this term. The legal estate was in him, and he was acting for himself in managing it. His official title served only as a personal description, and to separate the dealings from those pertaining to his personal matters. If he dealt in behalf of the trust estate, and within the limits prescribed by law, he can secure reimbursement from the fund. But the parties with whom he dealt can hold him personally liable, whatever his situation as regards the trust estate. The fact that they knew of the trust and that he was dealing on its account, will not protect him. He could relieve himself from personal liability only by a definite understanding that the transactions were had upon some other responsibility. It was error to direct a verdict for the defendant upon the case disclosed by the evidence. 27 A. & E. Ency. Law, 221; 1 Parsons on Contracts, *121; New v. Nicoll, 73 N. Y. 127; United States Trust Co. v. Stanton, 139 N. Y. 531; Mulrein v. Smillie, 25 App. Div. (N. Y.) 135; Hackman v. Maguire, 20 Mo. App. 286; Glenn v. Allison, 58 Md. 527.
The decisions of this court to which we are referred are not at variance with the rule above stated. In Blaisdell v. Stevens, 16 Vt. 179; Townsley v. Barber, 27 Vt. 417; and Walston v. Smith, 70 Vt. 19, the question was as to the rights acquired against the beneficiaries by conveyances from or dealings with the trustee. The other cases cited were cases of agency, and the rules which determine the liability of an agent are not applicable to trustees.

Judgment reversed and cause remanded.